DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 04/11/2022 amending claims 1 and 11. Claims 1 – 20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 5, 6, 11 – 13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 20160186661 A1 (Smith).
Regarding claims 1 and 11, Smith discloses (see fig. 2 below) a diffuser case (70, 76) for a gas turbine engine 50, comprising:
a pre-diffuser 66; 
the diffuser case (70, 76) defining a dump region (see fig. 2 below; the term “region” is interpreted as “A large, usually continuous segment of a surface or space”, American Heritage Dictionary online) downstream of the pre-diffuser 66, an inner plenum (at lower 64’s in fig. 2 below including location at “74” in lower portion of fig. 2), and an outer plenum (at upper 64 in fig. 2), the pre-diffuser 66 being fluidly connected to the inner plenum and the outer plenum through the dump region (see fig. 2 below); a combustor (combustion chamber 60 with liners (72, 74)) housed within the diffuser case between the inner plenum and the outer plenum (see fig. 2 below); 
a tangential onboard injector module (TOBI) (see fig. 2 below wherein cooling fluid turns from being tangential to passage 65 walls to becoming tangential with turbine rotor after being injected at outlet of passage 65) fluidly connected to the inner plenum through an inlet orifice (see fig. 2 below) located in the diffuser case proximate an aft end of the inner plenum (see text “74” in fig. 2 that can be aft end of inner plenum); and 
an inlet extender (at 82, 69left, A, 69right, and B in fig. 2 below that forms passages 65 and 69, the combined passages extend the inlet orifice of the TOBI forward until inlet 82; passage 69 can be annular or tubular, see par. 19, bottom, wherein in the latter embodiment forms a continuous structure from the inlet orifice to the inlet 82 although the claimed “inlet extender” does not require a continuous structure) initiating at the inlet orifice of the tangential onboard injector module, extends through the inner plenum, and terminates at a distal end (see inlet 82 just downstream of flow arrows exiting pre-diffuser 66 in fig. 2 below) proximate the pre-diffuser 66;
wherein the distal end is a free end (see inlet 82 is a free end in fig. 2 below), and
wherein the distal end of the inlet extender is located (see fig. 2 below; also see par. 19 stating that “inlet 82 is offset from dome 84”) in the dump region  between the aft end of the pre-diffuser 66 (see fig. 2 below) and a forward dome 84 of combustor (combustion chamber 60 with liners (72, 74)) of the gas turbine engine 50.

    PNG
    media_image1.png
    710
    857
    media_image1.png
    Greyscale
[AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow][AltContent: textbox (inlet orifice)][AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (dump region)][AltContent: arrow][AltContent: arrow][AltContent: textbox (TOBI)][AltContent: arrow]
Regarding claim 2, Smith discloses a radially inward wall (at 76 and C in fig. 2 above) at least partially defining the inner plenum (at lower 64’s in fig. 2 above including location at “74” in lower portion of fig. 2), wherein the inlet extender (at 82, 69left, A, 69right, and B in fig. 2 above) is located proximate the radially inward wall (at 76 and C in fig. 2 above) (see fig. 2 above).
Regarding claims 3 and 13, Smith discloses the inlet extender (at 82, 69left, A, 69right, and B in fig. 2 above) fluidly separates the inner plenum into a first inner plenum (space of passage 65 in fig. 2 above) and a second inner plenum (above, or radially outward of, (69right and B) in fig. 2 above), wherein the inlet orifice (see fig. 2 above) is fluidly connected to the first inner plenum (see fig. 2 above wherein passage 65 terminates at inlet orifice).
Regarding claims 5, 6, 15 and 16, Smith discloses the pre-diffuser includes a guide wall (see expanded portion of fig. 2 below) defining the pre-diffuser 66, and wherein an angle between the guide wall of the pre-diffuser and the inlet extender proximate the distal end is less than or equal to 90 degrees (see angle between annotated line and vertical portion of inlet extender at distal end in annotated expanded fig. 2 below that is approx. 90 degrees and wherein the angle becomes about zero degrees at the “distal end” in expanded portion of fig. 2 below).

    PNG
    media_image3.png
    196
    234
    media_image3.png
    Greyscale
[AltContent: textbox (inlet extender)][AltContent: arrow][AltContent: textbox (guide wall)][AltContent: arrow][AltContent: connector][AltContent: textbox (distal end)][AltContent: arrow][AltContent: textbox (aft end)][AltContent: arrow][AltContent: textbox (82)][AltContent: textbox (expanded portion of fig. 2)]
Regarding claim 12, Smith discloses the inlet extender (at 82, 69left, A, 69right, and B in fig. 2 above) is interposed between the combustor and a radially inward wall (at 76 and C in fig. 2 above) of the diffuser case (see fig. 2 above).

Claim(s) 1, 3, 8 – 13 and 18 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No. US 2005/0268619 A1 (Ress).
Regarding claims 1 and 11, Ress discloses (see fig. 4 below) a diffuser case (see fig. 4 below) for a gas turbine engine 400, comprising:
a pre-diffuser (at A in fig. 4 below the pre-diffuser being the structure just upstream of diffuser 308 and thus a pre-diffuser); 
the diffuser case defining a dump region (see flows B, D, C1 that can be in a dump region in fig. 4 below) downstream of the pre-diffuser (at A in fig. 4 below), an inner plenum (space in fig. 4 below identified by 344, 350, 398, 399, and AA), and an outer plenum (space in fig. 4 below just above wall at 332), the pre-diffuser being fluidly connected to the inner plenum and the outer plenum through the dump region (regarding the inner plenum, see flows at B and D for example in fig. 4 below; regarding the outer plenum see opening at BB in fig. 4 below); a combustor (structure with interior combustion space 330a inside liners 332) housed within the diffuser case between the inner plenum and the outer plenum (see fig. 4 below); 
a tangential onboard injector module (TOBI) (at 396 in fig. 4 below) fluidly connected to the inner plenum through an inlet orifice (orifice just upstream of location 396 in fig. 4 below) located in the diffuser case proximate an aft end of the inner plenum (see fig. 4 below); and 
an inlet extender (see fig. 4 below) initiating at the inlet orifice of the tangential onboard injector module, extends through the inner plenum, and terminates at a distal end (at 324 in fig. 4 below) proximate the pre-diffuser;
wherein the distal end is a free end (radially extending tip at 324 in fig. 4 below is a free end), and
wherein the distal end of the inlet extender is located (see fig. 4 below) in the dump region between the aft end of the pre-diffuser (just upstream of arrow tip of arrow A in fig. 4 below) and a forward dome (see fig. 4 below) of combustor of the gas turbine engine 300.

    PNG
    media_image5.png
    558
    747
    media_image5.png
    Greyscale
[AltContent: textbox (diffuser case)][AltContent: arrow][AltContent: arrow][AltContent: textbox (diffuser 
case)][AltContent: arrow][AltContent: arrow][AltContent: textbox (AA)][AltContent: textbox (BB)][AltContent: arrow][AltContent: textbox (inlet extender)][AltContent: arrow][AltContent: arrow][AltContent: textbox (forward dome)][AltContent: arrow][AltContent: arrow][AltContent: textbox (CC)][AltContent: arrow][AltContent: textbox (EE)][AltContent: arrow][AltContent: connector][AltContent: connector]
Regarding claims 3 and 13, Ress discloses (see fig. 4 above) the inlet extender fluidly (see fig. 4 above) separates the inner plenum into a first inner plenum (398, 399) and a second inner plenum (344), wherein the inlet orifice (orifice just upstream of location 396 in fig. 4 above) is fluidly connected to the first inner plenum (398, 399).
Regarding claims 8 and 18, Ress discloses an orifice 390 located in the inlet extender (see fig. 4 above) fluidly connecting the first inner plenum and the second inner plenum (see fig. 4 above); and a ramp (down ramp at CC in fig. 4 above) located opposite the orifice 390 (see fig. 4 above).
Regarding claim 9, Ress discloses a radially inward wall (at EE in fig. 4 above) at least partially defining the inner plenum, wherein the inlet extender (see fig. 4 above) is located proximate the radially inward wall (see fig. 4 above), wherein the ramp (down ramp at CC) extends away from the radially inward wall and towards the orifice 390 (see fig. 4 above).
Regarding claim 10, Ress discloses a radially inward wall (at EE in fig. 4 above) at least partially defining the inner plenum, wherein the inlet extender (see fig. 4 above) is located proximate the radially inward wall, wherein the ramp (down ramp at CC) is orientated at an angle relative to the radially inward wall, the angle being less than 90 degrees as measured between the radially inward wall and an aft side of the ramp (see acute angle formed by annotated dashed lines in fig. 4 above).
Regarding claim 12, Ress discloses the inlet extender (see fig. 2 above) is interposed between the combustor and a radially inward (at EE in fig. 4 above) of the diffuser case.
Regarding claim 19, Ress discloses wherein the ramp (down ramp at CC) extends away from the radially inward wall (at EE in fig. 4 above) and towards the orifice 390 (see fig. 4 above).
Regarding claim 20, Ress discloses wherein the ramp (down ramp at CC) is orientated at an angle relative to the radially inward wall (at EE in fig. 4 above), the angle being less than 90 degrees as measured between the radially inward wall and an aft side of the ramp (see acute angle formed by annotated dashed lines in fig. 4 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view GB 2084654A (Maderitsch).
As to claims 4, 7, 14 and 17, Smith discloses the pre-diffuser 66 includes a guide wall (see expanded portion of fig. 2 above) defining the pre-diffuser 66, and wherein the inlet extender proximate the distal end (see expanded portion of fig. 2 below) appears to be shaped to be perpendicular to the guide wall of the pre-diffuser 66 and wherein an angle between the guide wall of the pre-diffuser and the inlet extender proximate the distal end appears to be 90 degrees (see angle between annotated line and vertical portion of inlet extender at distal end in annotated expanded fig. 2 above), but does not explicitly teach the inlet extender proximate the distal end is shaped to be perpendicular to the guide wall, and the angle between the guide wall and the inlet extender proximate the distal end is 90 degrees.
Maderitsch teaches (see expanded portion of fig. below) an inlet extender (see fig. below) an inlet extender proximate a distal end is shaped to be about perpendicular to a guide wall (see fig. below), and an angle between the guide wall and the inlet extender proximate the distal end is 90 degrees. The portion 12’ of inlet extender is distal end portion of inlet extender and portion 12’ curves so that angle between guide wall and inlet extender is first greater than 90 degrees and then less than 90 degrees as the inlet extender extends downward from the guide wall in fig. below in the downstream direction. Therefore in between the greater than 90 degree portion and the less than 90 degree portion is an explicit teaching “perpendicular” and an angle of 90 degrees.

    PNG
    media_image7.png
    181
    268
    media_image7.png
    Greyscale
[AltContent: textbox (inlet extender)][AltContent: arrow][AltContent: textbox (guide wall of pre-diffuser)][AltContent: arrow][AltContent: arrow]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Smith with the inlet extender proximate the distal end being shaped to be about perpendicular to the guide wall, and provide Smith with the angle between the guide wall and the inlet extender proximate the distal end to be 90 degrees as taught by Maderitsch for the purpose of facilitating providing an aerodynamically favorable shaped bleed passage while ensuring high cooling air pressure (Maderitsch p. 1, ll. 32-39 and ll. 71-77).

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the extent possible, applicant arguments have been addressed in the body of the rejections, at the appropriate locations, and below in Smith annotated fig. 2 and the accompanying text below the figure.

    PNG
    media_image1.png
    710
    857
    media_image1.png
    Greyscale
[AltContent: textbox (inlet extender)][AltContent: arrow][AltContent: arrow][AltContent: textbox (inlet extender)][AltContent: arrow][AltContent: arrow][AltContent: textbox (inlet orifice of TOBI)][AltContent: arrow]
Applicant argues the Smith reference cited in the final office action mailed on 02/07/2022 does not disclose or teach the newly amended claims 1 and 11.  In response the Smith teaches as shown in annotated fig. 2 above the newly amended distal free end (at 82) located between a forward end of forward dome 84 and aft end of pre-diffuser 66 (aft end of structure 66 that is forward of structure 82 in fig. 2 above).  The passage (65, 69) extends the inlet of the TOBI forward until the inlet 82.  The passage 69 can be annular or tubular as pointed out in par. 19, bottom.  The latter configuration results in a continuous structure of the inlet extender.  New reference Ress in now included in response to applicant amendments

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741